[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JULY 6, 2009
                                No. 08-14680                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 07-01242-CV-CAM-1

JESUS MARIA LOPEZ,



                                                              Petitioner-Appellant,

                                      versus

THOMAS AMMONS,

                                                             Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                  (July 6, 2009)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Jesus Maria Lopez, appeals, pro se, the district court’s denial of his motion
to file a late notice of appeal in his 28 U.S.C. § 2254 habeas proceeding. On

March 7, 2008, the district court entered an order dismissing Lopez’s § 2254

petition as time-barred. Lopez failed to file a notice of appeal until May 15, 2008,

when he asked the court to permit him to file a late notice of appeal.

      On appeal, Lopez asserts that he did not receive until April 18, 2008, the

district court’s March 7 order dismissing his case. Lopez argues that because of

this untimely service of the district court’s order, as well as his limited English

skills and limited access to legal counsel, he is entitled to relief under Fed. R. App.

P. 4(a)(6).

      A district court’s finding dealing with a late notice of appeal is reviewed for

abuse of discretion. Locke v. Suntrust Bank, 484 F.3d 1343, 1347 n.2 (11th Cir.

2007). We “may affirm the district court’s decision on any adequate ground, even

if it is other than the one on which the court actually relied.” Smith v. Allen, 502
F.3d 1255, 1265 (11th Cir. 2007).

      As an initial matter, “[p]ro se pleadings are held to a less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.”

Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). Therefore, we will

liberally construe Lopez’s filing to assume that, in addition to his argument under

Fed. R. App. P. 4(a)(6), Lopez is also raising an argument under Fed. R. App.



                                           2
P. 4(a)(5).

      The timely filing of a notice of appeal under Rule 4(a) is a mandatory

prerequisite to the exercise of civil appellate jurisdiction. Bowles v. Russell, 551
U.S. 205, ___,127 S. Ct. 2360, 2364-66 (2007). In a § 2254 habeas corpus

proceeding, the notice of appeal must be filed within thirty days after the judgment

or order appealed from is entered. See Fed. R. App. P. 4(a)(1)(A); Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264-68 (1978).

      Under Fed. R. App. P. 4(a)(5)(A), the district court may extend this deadline

upon a finding of excusable neglect or good cause shown. See Lock v. SunTrust

Bank, 484 F.3d 1343, 1346 (11th Cir. 2007). However, to be eligible for an

extension under Rule 4(a)(5), the party seeking to take advantage of this Rule must

file the pertinent motion no later than thirty days after the original appeal period

expired. Fed. R. App. P. 4(a)(5)(A)(i). The final judgment in Lopez’s case was

entered on March 7, 2008, thus the deadline for filing a notice of appeal was April

7, 2008 and any request for an extension under Rule 4(a)(5)(A)(i) was due by May

7, 2008. However, Lopez is ineligible for relief under Rule 4(a)(5) because he

filed his notice of appeal motion on May 15, 2008, more than 30 days after the

expiration of the deadline for filing a notice of appeal and also the deadline for

requesting an extension.



                                           3
      In addition, under Fed. R. App. P. 4(a)(6), the district court may reopen the

time to file an appeal for fourteen days if one of the parties was not timely served

with the court’s final judgment. However, to be eligible for relief under this Rule,

the moving party must make its motion either within 180 days after the judgment is

entered or within seven days of receiving notice of the judgment’s entry,

whichever is earliest. Fed. R. App. P. 4(a)(6)(B).

      Lopez asserts that he did not receive the court’s judgment in his case until

April 18, 2008. Thus he had seven days, not including weekends, leaving him with

a deadline of April 29, 2008, by which to file a motion pursuant to Rule 4(a)(6).

He is, however, ineligible for relief under Rule 4(a)(6) because he filed his motion

on May 15, 2008 – more than seven days after he received the district court’s final

judgment in this case. Accordingly, the district court lacked authority to grant

Lopez’s motion, and we affirm its denial of that motion.

      AFFIRMED.




                                           4